Citation Nr: 0503211	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  01-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that conformed the veteran's evaluation for his 
service connected PTSD at a 50 percent evaluation, and denied 
the veteran's claim of entitlement to individual 
unemployability.  During the course of this appeal, in a May 
2004 rating decision, the veteran's evaluation for his 
service connected PTSD was increased to a 70 percent 
evaluation, and entitlement to individual unemployability was 
granted from the date of the veteran's claim.  Therefore, the 
issue is as stated on the title page of this decision.  


FINDING OF FACT

The veteran's PTSD results in occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for the 
veteran's service connected PTSD have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a September 2001 
statement of the case, supplemental statements of the case 
dated February 2002 and October 2004, a Board remand dated 
October 2003, and two VCAA letters dated June 2002 and March 
2003.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
The veteran has received two examinations during the course 
of this appeal.  The veteran also received a hearing at the 
RO in September 2001.

The Board notes that the VCAA letters were mailed to the 
appellant subsequent to the appealed rating decisions in 
violation of the VCAA, and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Historically, the Board notes that the veteran was granted 
service connection for PTSD in August 1997, based on the 
veteran's statements and the report of a VA examination.  A 
December 1997 RO decision increased the veteran's evaluation 
to 50 percent, based on a further VA examination.  In April 
2001, the veteran applied for an increased evaluation for his 
service connected PTSD.  The relevant evidence of record 
includes the reports of VA outpatient treatment and VA 
examinations.

The veteran was seen numerous times during the course of this 
appeal on an outpatient treatment basis, with diagnoses of 
chronic paranoid schizophrenia, cannabis dependence, and 
alcohol abuse.

An outpatient treatment record dated May 2000 indicates that 
the veteran reported that he felt he was drinking too much.  
Upon examination, he was pleasant, ambivalent, oriented, 
untidy, with clear speech.  He had a blunted affect, mood 
euthymic, no hallucinations, no delusions, no paranoia.  
Thoughts were coherent, with fair insight and judgment.  He 
denied active suicidal or homicidal plans, but said he 
thought about suicide a lot.  He was diagnosed with a history 
of schizophrenia, and PTSD, and assessed with a Global 
Assessment of Functioning (GAF) of 45.

A September 2000 report of outpatient treatment indicated 
that the veteran reported doing relatively better.  He quit 
drinking one week ago.  On examination he was pleasant, 
alert, oriented, and casually groomed and dressed.  He had 
normal speech but blunted affect, and euthymic mood.  He 
heard voices but no delusions, some paranoia, thoughts 
coherent.  Fair insight and judgment.  No active suicidal 
plans or intentions.  Denied alcohol abuse or drug abuse.  
The veteran was diagnosed with chronic schizophrenia and 
PTSD, and assessed with a GAF of 45.

November 2000 reports of outpatient treatment indicate that 
the veteran reported that he was drinking a six pack a day 
and staying home now.  He was noted to be casually dressed 
with clothing in poor repair.  He was sad about his most 
recent family conflicts, cooperative and open about alcohol 
intake.  He was alert and oriented.  His speech was clear and 
coherent.  His affect was flat and his mood sad.  He had poor 
judgment and insight.  He denied suicidal or homicidal 
ideation.  He was found to have no hallucinations.  He was 
diagnosed with chronic paranoid schizophrenia, with a GAF of 
45.

A January 2001 report of outpatient treatment noted that the 
veteran reported that he had been drinking, though he knew he 
needed to quit.  He was noted to be very unkempt.  He was 
cooperative, and smiling inappropriately when speaking of his 
drinking and his symptoms.  He was alert and oriented.  His 
speech was of a regular rate and rhythm.  His affect was 
blunted and mood depressed.  His thought process was lucid 
and nonpsychotic, with little insight.  He admitted to 
passive suicidal ideation when drunk.  He reported 
experiencing hallucinations when drinking.  He was diagnosed 
with chronic paranoid schizophrenia and alcohol abuse, with a 
GAF of 41.

A March 2001 report of outpatient treatment indicated that 
the veteran reported trouble with his stomach.  He was noted 
to be very unkempt.  He was cooperative and smiling 
inappropriately when speaking of his drinking and his 
symptoms.  He was alert and oriented.  His speech was of a 
regular rate and rhythm, and he was nonpsychotic.  His affect 
was blunted and his mood was depressed.  His thought process 
was lucid and nonpsychotic, and he had poor insight.  He 
admitted to passive suicidal ideation when drunk.  He was 
diagnosed with schizophrenia, chronic paranoid, and alcohol 
abuse, with a GAF of 41.

In May 2001, the veteran was seen on an outpatient basis, 
with a report of a desire to quit drinking.  He was noted to 
be cooperative, and was smiling inappropriately when speaking 
of his drinking and his symptoms.  He was alert and oriented.  
His speech was of a regular rate and rhythm, and he was 
nonpsychotic.  His affect was blunted, and his mood 
depressed.  His thought process was lucid and nonpsychotic, 
with poor insight.  He admitted to passive suicidal ideation 
when drunk.  He reported recent hallucinations when drinking.  
He was at that time diagnosed with schizophrenia, chronic 
paranoid, and alcohol abuse, with a GAF of 41.

In October 2001, the veteran was seen for outpatient 
treatment, reporting that he needed to quit drinking.  He was 
noted to be cooperative, open, and smiling.  He was alert and 
oriented times three.  His speech was of a regular rate and 
rhythm, and was nonpsychotic.  His affect was blunted, and 
his mood depressed.  His thought process was lucid and 
nonpsychotic, but with poor insight.  He denied suicidal or 
homicidal ideation.  He reported hearing low voices, like the 
TV in another room, every morning, when he first awoke.  He 
was diagnosed at that time with schizophrenia, chronic 
paranoid, and alcohol abuse, with a GAF of 50.

The veteran received a hearing regarding his claim at the RO 
in November 2001.  At that time, he reported that his PTSD 
was causing him to have hallucinations and flashbacks, as 
well as nightmares.  The veteran also reported problems with 
paranoia, specifically he felt that people were talking about 
him.  The veteran reported that he was not currently 
receiving treatment for his PTSD, but was seen approximately 
every two months for his schizophrenia.

The veteran received a VA examination in December 2001.  At 
that time, the veteran reported that his main complaints were 
of flashbacks, nightmares, and hallucinations.  He reported 
that he thought the TV and the radio talked about him.  He 
stated that he rarely left the house.  He reported that he 
had recently quit drinking.  He indicated that he now spent 
most of his time alone in the kitchen at the table.  He 
reported specific flashbacks of rockets and various incidents 
that took place in Vietnam, and nightmares mostly of an 
individual he thought he ran over in Vietnam.  He reported 
that he does wake up sweating at night.  He also reported 
that he sits and thinks most of the time about past events 
and his actions in Vietnam.  He tends to be rather 
hypervigilant and displayed anger inappropriately.  He has 
little interest in activities or other people.  He tends to 
be preoccupied with Vietnam and this appears to dominate most 
of his thought processes.  He talks of flashbacks occurring 
as if they happened yesterday.  He appeared to associate some 
of his hallucinations with his time in Vietnam.

Upon examination, the veteran was casually dressed and in a 
wheelchair.  His hair was uncombed, but he was clean shaven 
and neatly dressed.  He talked incessantly from one topic to 
another.  His speech was clear but not always relevant.  His 
mood was depressed.  He had little interest or motivation.  
At times, he has problems with anger.  He experiences 
auditory hallucinations on a daily basis.  He reports that 
the voices talk to him about suicide.  Then he has visual 
hallucinations usually of the incident where he ran over an 
individual in Vietnam.  He is suspicious and guarded around 
others.  He fells he is being watched and talked about.  He 
hears voices, even the radio and TV talk to him.  His remote 
memory is good, but he had some difficulty with recent 
memory.  He has withdrawn socially and now spends most of his 
time alone.  Intellectually, he is functioning in a normal 
range.  He can manage his own affairs and is independent.  He 
is competent.  He is permanently unemployable due to his 
mental disorder.  

The examiner concluded that the veteran had a history of 
mental problems, and had multiple symptoms of PTSD 
concomitantly with a thought disorder.  He is not employable 
due to his mental disorders.  The veteran was diagnosed with 
chronic PTSD, and paranoid schizophrenia.  He was assessed 
with a GAF of 45.

The veteran received a general medical VA examination in 
December 2001 which also noted his history of PTSD since his 
return from Vietnam in 1971, and his treatment for chronic 
schizophrenia and PTSD since 1988.  The veteran at that time 
reported that he felt stable with the use of his medications.

In the report of December 2001 outpatient treatment, the 
veteran indicated that he was hearing voices a lot, which was 
making him want to drink again.  The veteran reported a 
marked increased in auditory hallucinations, especially men's 
voices screaming and voices telling him he is not good and 
ought to get drunk because no one cares about him.  He stated 
that he was not going to do this.  He does not feel he should 
go to the hospital.  He denied suicidal thoughts or plans.  
He reported that he continued to smoke marijuana.  His 
attitude was cooperative, open, and smiling.  He was alert 
and oriented times four.  His speech was of a regular rate 
and rhythm, and was nonpsychotic.  His affect was blunted and 
his mood was depressed.  His thought process was lucid and 
nonpsychotic.  His insight and judgment were poor.  He denied 
suicidal or homicidal ideation.  He reported hearing louder 
voices recently.  The veteran was diagnosed with chronic 
paranoid schizophrenia, and alcohol abuse, with a GAF of 50.

The report of outpatient treatment dated February 2002 
indicates that the veteran reported he spent a lot of time 
thinking about Vietnam.  He reported that he could not watch 
TV because the TV talked to him.  He indicated that he thinks 
a lot about killing himself, but hopes his newly renewed 
religion will keep him from acting on these chronic thoughts.  
He reported that he wakes up thinking about Vietnam every 
day.  The veteran's attitude and general behavior were 
cooperative, open, and smiling.  He was alert and oriented 
times four.  His affect was blunted and his mood was anxious.  
His thought process was lucid and nonpsychotic.  His insight 
and judgment were poor.  He denied suicidal pr homicidal 
ideation.  He was diagnosed with chronic schizophrenia, and 
alcohol abuse in remission.  He was assessed with a GAF of 
50.

In a May 2002 report of outpatient treatment, the veteran 
reported he still could not watch television, as the 
television and radio talked to him.  He reported increased 
flashbacks.  He indicated that he thinks about Vietnam every 
day.  He reported stopping drinking 8 months ago.  He 
indicated that he was smoking marijuana twice daily.  The 
veteran's attitude and behavior were cooperative and open, 
smiling and childlike.  He was alert and oriented to time, 
place, person, and situation.  His speech was of a regular 
rate and rhythm, nonpsychotic.  His affect was blunted, and 
his mood was anxious.  His thought process was lucid, but he 
was in denial about the seriousness of addiction.  His 
insight and judgment were poor.  He denied suicidal or 
homicidal ideation at that time.  He was diagnosed with 
schizophrenia, chronic paranoid, and alcohol abuse in 
remission, and cannabis addition.  He was assessed with a GAF 
of 50.

The report of outpatient treatment dated June 2002 indicates 
that the veteran reported ongoing problems with substance 
abuse.  He was noted to be unkempt on examination.  His 
behavior was cooperative, open, smiling, and childlike.  He 
was oriented to time, place, person, and situation.  His 
speech was of regular rate and rhythm, with moderate tone.  
His affect was blunted and his mood was "good".  His 
thought process was lucid, but he was in denial about the 
seriousness of the addiction.  His insight and judgment were 
poor.  He denied suicidal or homicidal ideation.  He reported 
no delusions, ideas of reference, or preoccupations.  He 
indicated that he did hear voices daily, and could not have 
the television on.  His anxiety was minimal.  His cognitive 
functioning was grossly intact.  He was diagnosed with 
chronic paranoid schizophrenia, alcohol abuse in remission, 
and cannabis abuse, and assessed with a GAF of 50.

The report of outpatient treatment dated July 2002 indicates 
that the veteran reported that he had stopped drinking 
alcohol, but felt that he needed hospitalization to stop 
smoking marijuana.  He was diagnosed with paranoid 
schizophrenia, chronic and PTSD, and assessed with a GAF of 
51.

In the report of an October 2002 outpatient treatment note, 
the veteran stated that he felt he needed to quit drinking 
and smoking marijuana.  He reported that he felt he would be 
ready to go into the hospital soon.  He denied any suicidal 
or homicidal ideation, but stated that he needed to go into 
the hospital to get straightened out.  He indicated that he 
could not stop drinking or smoking marijuana at home.  Upon 
examination, his appearance and clothing were cleaner and 
neater than seen in many months.  His behavior was polite and 
cooperative, with good eye contact.  His speech was of a 
regular rate and rhythm, with a moderate tone.  He was in 
denial about substance abuse and unmotivated.  He denied 
suicidal or homicidal ideation. His insight and judgment were 
poor.  His affect was blunted and his mood was reported as 
"fine".  He was diagnosed with chronic paranoid 
schizophrenia and PTSD, with a current GAF of 55.

In the report of a December 2002 note, the veteran indicated 
he was drinking three six packs of beer a day.  The veteran 
denied suicidal or homicidal ideation.  He admitted that he 
needed to quit both smoking marijuana and drinking alcohol.  
His appearance was clean and neat.  His behavior was polite 
and cooperative, with  good eye contact.  His speech was of a 
regular rate and rhythm, with moderate tone.  His thought 
process was coherent, but he was in denial about substance 
abuse and unmotivated.  He reported no hallucinations or 
delusions.  His insight and judgment were found to be poor.  
His cognition was grossly intact with interview.  His affect 
was blunted, his mood was reported to be good.  He was 
diagnosed with paranoid schizophrenia, chronic, and PTSD, and 
assessed with a GAF of 55.

An outpatient treatment report dated February 2003 noted that 
the veteran was there for a follow up of schizophrenia and 
PTSD.  The veteran reported that he had stopped drinking 
again.  He reported his sleep as good, with almost no 
nightmares, but he said he felt the nightmares were coming 
back.  He reported constant flashbacks of Vietnam.  He 
reported that he felt his medication helped his depression.  
His mood was "ok".  The veteran started crying during the 
session for an unknown reason.  He reported that he had a lot 
of trouble with his wife since he quit drinking, and reported 
that she treated him badly.  His appetite was up and down, 
but better since he quit drinking.  The veteran reported that 
he drank 5 beers yesterday, but that this was the first time 
he drank in a long time.  He was drinking 3-4 six packs per 
day, and was "getting stoned" every day.  He reported that 
he stopped this when his dealer got busted and he could not 
find anyone else to buy it from.

Upon examination, the veteran was noted to be neatly dressed 
and groomed and looked his stated age.  His behavior was 
pleasant and cooperative with the examiner, but he became 
tearful at times.  He was alert and oriented to person, time, 
place, and situation.  His speech was normal in rate and 
volume.  His affect was euthymic but tearful at times.  His 
thought process was logical and goal directed.  There was no 
suicidal or homicidal ideation noted.  He reported that he 
felt that other people were plotting against him, including 
his family and friends.  He didn't trust any of his family.  
He indicated that the radio and TV talked about him and to 
him.  He thinks that other people are talking about him.  He 
was noted to always be looking at the clock.  He reported 
seeing bugs crawling on him and in the house; he also sees 
mirages in the road.  He sees people and hears voices.  He 
reported that these voices wanted him to commit suicide.  He 
said that he had been suicidal since his first marriage 30 
years ago.  His anxiety was noted to be moderate.  His 
insight and judgment were fair.  His cognitive functioning 
was grossly intact.  The veteran was diagnosed with paranoid 
schizophrenia, PTSD, depression, and alcohol and marijuana 
abuse in remission.  The veteran was noted to have a GAF of 
45.

The report of March 2003 outpatient treatment notes that the 
veteran reported that he hears voices wanting him to kill 
himself in the morning when he wakes up.  He is paranoid and 
thinks that everyone is talking about him.  He used to have 
nightmares but does not have them much anymore.  He has 
flashbacks almost every day.  He had intrusive thoughts about 
the war.  He is jumpy at loud noises.  He reported he sleeps 
well only because of his medications.  He does watch war 
movies, even though they cause flashbacks.  He does not like 
the radio or TV because they both talk about him.  He was 
pleasant and cooperative with the examiner, but smelled of 
alcohol.  He was alert and oriented to time, place, and  
situation.  His speech was normal in rate and volume.  His 
affect was appropriate, and his mood good.  His thought 
process was logical and goal directed.  He reported that he 
had been suicidal since the 1980s.  He reported hearing 
voices telling him to kill himself and saw bugs on the wall 
at times.  His insight and judgment were fair.  He was 
diagnosed with paranoid schizophrenia, PTSD, alcohol 
dependence, and marijuana abuse.  He was assessed with a GAF 
of 45.

The report of May 2003 outpatient treatment indicated that 
the veteran's appearance and clothing was clean and neat.  He 
was polite and cooperative, with good eye contact.  His 
speech was of a regular rate and rhythm, with a moderate 
tone.  He remained in denial about substance abuse, and was 
unmotivated, but his thought process was coherent.  He denied 
suicidal or homicidal ideation.  His insight and judgment 
were poor.  His affect was blunted.  He was diagnosed with 
paranoid schizophrenia, chronic, and PTSD, with a GAF of 45.

The report of July 2003 outpatient treatment indicates that 
the veteran reported he was depressed all the time, which he 
felt was due to alcohol use.  He reported that he was not 
dreaming about the war lately, but he was having terrible 
nightmares and hallucinating.  He admitted that he was not 
taking his medicine as prescribed.  Veteran denied any 
suicidal or homicidal ideation.  He was noted to be polite 
and cooperative, with good eye contact.  His speech was of a 
regular rate and rhythm, with a moderate tone.  He remained 
in denial about substance abuse, but had a coherent thought 
process.  He had no hallucinations or delusions.  His insight 
and judgment were poor.  His affect was blunted and his mood 
was reported as depressed.  He was diagnosed with paranoid 
schizophrenia, chronic, and PTSD, with a GAF of 45.

In the report of outpatient treatment dated January 2004, the 
veteran indicated that he quit drinking two months prior, and 
felt much better, and was getting along better with his wife.  
The veteran indicated that he was still smoking marijuana.  
Upon examination, the veteran was smiling and cooperative, 
with good eye contact.  His speech was of a regular rate and 
rhythm, in a moderate tone.  His thought process was 
coherent, but he remained in denial about substance abuse.  
He denied suicidal or homicidal ideation.  His insight and 
judgment were poor.  His affect was blunted and his mood 
euthymic.  The veteran was diagnosed with paranoid 
schizophrenia, alcohol abuse in early remission, and PTSD, 
with a GAF of 45.

The report of outpatient treatment dated February 2004 
indicates that the veteran reported that he had been feeling 
much better since he quit alcohol, marijuana, and cigarettes.  
He reported that he still hears voices but that they are not 
as bad.  He said he was still suicidal but not as bad as 
previously.  He indicated that the voices were mumbling and 
he cannot understand them, but they want him to commit 
suicide.  He reported that he was alright as long as he took 
his medications.  He stated that he was not depressed most of 
the time.  His sleep and appetite were good, and weight was 
stable.  Interest was good with playing chess.  Self esteem 
was better.  Concentration was not good, and he was very 
forgetful.  Energy level is worse in the morning but got 
better later on.  His appearance was neatly dressed and 
groomed.  His attitude was pleasant and cooperative with the 
examiner.  He was alert and oriented to person, time, place, 
and situation.  His speech was normal in rate and volume.  
His affect was euthymic, and reported his mood as "better".  
His thought process was logical and goal directed.  He 
reported no chronic suicidal thoughts and no homicidal 
ideation.  He still felt that others talked about him, and 
that he received messages from the television.  He reported 
hearing voices, but no visual hallucinations.  His judgment 
and insight were fair.  The veteran was diagnosed with PTSD, 
paranoid schizophrenia, and depression.  He was assessed with 
a GAF of 50.

The veteran received a VA examination in March 2004.  At that 
time, the veteran reported an increase in nightmares that he 
felt was due to medication.  He reported that these 
nightmares frequently woke him up.  The veteran reported 
constant intrusive memories of his experiences in Vietnam.  
In addition, he reported that he had such intense flashbacks 
that he often feels he is back in Vietnam.  He continues to 
voice paranoid delusions indicating that he feels that 
everyone is talking about him and that people purposely do 
things to annoy him.  In addition, the veteran reported that 
he has seen things crawling up the wall.

The veteran's history of heavy alcohol use was noted.  The 
veteran reported that he had been not drinking for the past 
100 days, and felt much better since he stopped drinking.  He 
noted that he has made efforts to avoid war movies and 
documentaries regarding Vietnam.  He noted that he spends a 
great deal of his day in bed, and no longer engages in 
activities he enjoyed such as playing chess.  He reported 
poor concentration and indicated that he forgets things 
easily.  He admits to an exaggerated startle response and 
that he has been particularly troubled by fire crackers and 
loud music.  He reported that he continues to be irritable 
and short tempered, although he believes that his alcohol 
cessation as well as his medications have helped to control 
this.

He stated that he had very few friends and that his family 
would not come over to see him.  His wife is currently 
managing their finances as he is unable to write.  He does 
not drive as his license has expired.  He reported that he 
required assistance with his bathing from his wife, although 
he would be able to bathe himself if he had a walk-in shower.

Upon examination, the veteran appeared somewhat disheveled.  
He was very pleasant and cooperative throughout the 
interview.  Mood was anxious and affect was congruent.  
Thought content was within normal limits and thought 
processes were largely linear.  There was evidence of ideas 
of reference and veteran admitted to visual hallucinations.  
Veteran maintained eye contact throughout the session.  No 
inappropriate behavior was noted.  Veteran was noted to 
fidget a great deal with his feet.  At one point the veteran 
indicated that his pants had come down due to all his 
fidgeting, and asked the examiner to avert her eyes while he 
pulled his pants back up.  Veteran denied any suicidal or 
homicidal ideation.  Veteran required assistance maintaining 
his personal hygiene and performing his activities of daily 
living due to his physical limitations.  Veteran was alert 
and oriented times four.  There was no evidence of gross 
memory loss or impairment, although the veteran did 
demonstrate some word finding problems.  Speech was linear 
and coherent.  Speech was of normal rate and volume.

The examiner indicated that the veteran continued to meet the 
criteria for a diagnosis of PTSD.  The veteran reported 
recurrent intrusive memories of his experiences in Vietnam as 
well as recurrent distressing nightmares.  Veteran also 
reported intense flashbacks in which he felt as if he was 
back in Vietnam.  The veteran reported diminished interest in 
activities he previously enjoyed, and a feeling of 
detachment.  The veteran reported irritability, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  Veteran also suffered from paranoid schizophrenia 
and his medical records indicated that he is currently being 
treated for both disorders with some benefit.  Veteran was 
unable to identify any significant period of remission and in 
fact indicated that since his medications were changed he 
noted an increase in the frequency of his nightmares.  The 
veteran was diagnosed with chronic PTSD, paranoid 
schizophrenia, and assessed with a GAF of 51.

The examiner concluded that the veteran did suffer from both 
PTSD and paranoid schizophrenia and his medical records 
confirmed that he had been treated for both disorders.  The 
examiner indicated that it appeared that the veteran 
continued to suffer very chronic symptoms of PTSD, including 
most of the reliving hyperarousal and avoidance symptoms seen 
in veterans with PTSD.  The examiner indicated that it is 
true that the veteran's level of functioning is complicated 
by the presence of his schizophrenia, in particular reports 
that he had difficulty being around great numbers of people, 
but the examiner indicted that this could be largely due to 
his ideas of reference.  In addition, the veteran reported 
hypervigilance, which again could be due to his ideas of 
reference as well as his visual hallucinations and seeing 
things crawling up the wall.  However, it appears that 
separate from his schizophrenia, the veteran's PTSD was 
severe enough that it was affecting his psychosocial 
functioning and his quality of life.  The veteran reported 
that he had has recently undergone a change in his 
medications and this had caused an exacerbation in his 
reliving symptoms, which he found very distressing.  Veteran 
has given up many of his recreational pursuits.  In addition, 
the veteran reported that he has had a number of stressors in 
his family.  The veteran's symptoms of PTSD are chronic and 
have responded to a limited extent to the medication.  The 
veteran's schizophrenia greatly impairs his coping mechanism 
and as a result the veteran has great difficulty coping with 
his symptoms of PTSD.  The veteran's symptoms of PTSD are 
chronic and apparently unrelenting and therefore his 
prognosis is very guarded.  The veteran reported that his 
wife is responsible for managing the finances as he is 
physically incapable of writing out a check.   However, the 
veteran was alert and oriented during the examination and did 
not demonstrate significant impairment in judgment.  The 
examiner indicated that, it appeared that the veteran was 
competent for VA purposes to manage his finances and make 
decisions regarding the disbursement of his funds.

By a rating decision dated May 2004, the veteran's evaluation 
for his service connected PTSD was raised to 70 percent, and 
the veteran was granted entitlement to individual 
unemployability also effective the date of the veteran's 
claim.

The Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been assigned a 70 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2004).  Under rating criteria for PTSD, Diagnostic Code 
9411, a 70 percent evaluation is warranted for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  A GAF of 
41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In this regard, the Board notes that the veteran has 
consistently reported problems with nightmares, intrusive 
thoughts of Vietnam, and periodic hallucinations, 
particularly hearing voices encouraging him to commit 
suicide.  However, a portion of the symptoms is due to 
schizophrenia, a disability that is not service connected.  
The March 2004 VA examiner indicated that the veteran's 
symptoms of PTSD were chronic and unrelenting, and that the 
veteran's nonservice connected schizophrenia greatly impaired 
his coping mechanism and as a result the veteran has great 
difficulty coping with his symptoms of PTSD.   The veteran's 
GAF score has consistently been in the 41-50 range, with the 
highest GAF registered being 51, and the lowest 41, findings, 
which are generally indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  However, he has coherent thought process and 
intact cognition.  He has been found to be alert and 
oriented.  Also, although he has reported trouble getting 
along with his wife and children, he has been able to 
maintain a relationship with his current wife for many years.  
The most recent VA compensation examination showed no 
evidence of gross memory loss or impairment, and normal 
speech.

Considering all evidence of record, the Board finds this 
level of symptomatology consistent with a finding of 
occupational and social impairment with deficiencies in most 
areas, which warrants a 70 percent evaluation, the evaluation 
the veteran is currently receiving.  The evidence does not 
show total occupational and social impairment.  Thus, the 
Board finds that the criteria for a 100 percent scheduler 
rating have not been met.  

March 2004, to require assistance maintaining his personal 
hygiene and performing his activities of daily living, that 
examiner found the veteran required assistance in this area 
not due to his service connected PTSD, but due to other 
nonservice connected physical limitations.  That examiner 
also found the veteran to be alert and oriented, without 
significant impairment in judgment, and indicated that the 
veteran was competent for VA purposes, as did the examiner 
from the veteran's December 2001 VA examination.  The Board 
finds these facts inconsistent with a finding of, which would 
warrant a higher evaluation.

Thus, the Board finds that the veteran is currently properly 
rated as 70 percent disabled for his service connected PTSD.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling, is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


